246 Ind. 292 (1964)
205 N.E.2d 159
SNYDER
v.
SNYDER.
No. 19,984.
Supreme Court of Indiana.
Filed April 29, 1964.
Rehearing Denied June 3, 1964.
Transfer Denied March 16, 1965.
*293 Frank E. Spencer, of Indianapolis, attorney for appellant.
Dale and Dale, of Indianapolis, attorneys for appellee.
PER CURIAM.
Transfer denied. By our denial of transfer we do not, however, desire to approve any statement in the Appellate Court opinion 198 N.E.2d 8, 10, 137 Ind. App. ___, that the lower court on remand is limited under Burns' § 3-1218 (1964 Supp.), to making an award to appellee in money or in the alternative in property. On the contrary, the lower court may adjust the property rights in money, in physical assets, or in both.
Achor, J., not participating.
Jackson, J., votes for transfer.
NOTE.  Reported in 205 N.E.2d 159.